DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 6 May 2022.  Claims 1, 4, 5 and 7 are currently amended.  Claims 1-9 and 20 are pending review in this action.  The previous objection to the specification is maintained.  The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Information Disclosure Statement
The information disclosure statement submitted on 9 March 2022 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities. Paragraphs [0023, 0024] of the specification list a number of chemical formulas. Standard subscripting should be used when chemical formulas are recited. 
Applicant has amended the specification to correct some of the chemical formulas, however the following continue to appear without proper subscripting: LATP (Li1.3Al0.3Ti1.7(PO4)3), LAGP (Li1.3Al0.3Ge1.7(PO4)3) and LIPON (Li2.9PO3.3N0.4). These compounds should be listed as: LATP (Li1.3Al0.3Ti1.7(PO4)3), LAGP (Li1.3Al0.3Ge1.7(PO4)3) and LIPON (Li2.9PO3.3N0.4).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2020/0203757, hereinafter Park in view of U.S. Patent No. 5,691,005, hereinafter Morigaki.
Regarding claim 1, Park teaches a battery cell (abstract, paragraphs [0163-0172] and figures 4-6). The battery cell comprises a negative electrode current collector (51). A protective layer (55, “anode coating layer”) coats the negative electrode current collector (51). The protective layer (55, “anode coating layer”) is formed of a lithium-ion conducting solid state electrolyte (paragraphs [0088-0090, 0166, 0167]). 
The battery cell further includes a positive electrode (43), a separator (60) and a gel electrolyte (paragraphs [0088, 0163-0165, 0168-0172] and figures 4-6). The gel electrolyte comprises PVDF (paragraph [0169]). PVDF is defined as a non-reactive material in the instant specification (paragraph [0021]). The separator (60) is a permeable membrane separator (paragraph [0105]).
Park does not provide specifics on the relative spatial arrangements between the separator (60) and the gel electrolyte.
Park fails to explicitly teach a separator coating layer, first and second bonds having the claimed relative adhesion strengths and that the separator (60) contacts the positive electrode (43). 
Morigaki teaches a combination of a microporous membrane separator (1) and gel electrolyte (2) (col. 2, lines 64-66). Morigaki teaches that the gel electrolyte (2) may be applied to only the negative electrode side of the microporous membrane separator (1) (col. 3, lines 1-2). The gel electrolyte (2) infiltrates the pores of the separator (1) and covers the negative electrode side surface of the separator (1) (col. 1, lines 64-66; col. 3, lines 1-2 and figure 2).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to coat Park’s gel electrolyte onto the negative electrode side of the separator (60) such that the gel electrolyte would infiltrate the pores of the separator (60) and such that there would be a layer of the gel electrolyte on the negative electrode side of the separator (60) for the purpose of forming an integral separator and gel electrolyte structure.
In the combination of Park and Morigaki, the separator (60) would have no gel electrolyte layer on the side facing the positive electrode (43) and in the assembled state would thus be in contact with the positive electrode (43). The gel electrolyte layer applied on the negative electrode side of the separator (60) would be the instantly claimed “separator coating layer”. As described above, the gel electrolyte layer includes PVDF – a non-reactive material.
All the layers are stacked and coated on each other, therefore there inherently is a first bond between the negative current collector (51) and the protective layer (55, “anode coating layer”) and there is a second bond between the gel electrolyte layer (“separator coating layer”) and the protective layer (55, “anode coating layer”).
As in the instant case, Park teaches that lithium metal plates onto the negative current collector (51), such that it is between the protective layer (55, “anode coating layer”) and the negative current collector (51) (paragraphs [0028, 0075]). It is thus understood and expected that the adhesion strength of the second bond is greater than the adhesion strength of the first bond. 
Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the adhesion strength of the second bond is greater than the adhesion strength of the first bond for the purpose of ensuring Park’s desired effect of lithium plating (53) occurring between the protective layer (55, “anode coating layer”) and the negative current collector (51).
Regarding claims 2 and 3, Park teaches the claimed structure. It is expected that the specified peel test would confirm the relative strength of the first and second bond.
Regarding claim 4, Park teaches that the gel electrolyte includes PVDF (paragraph [0169]). Therefore the “separator coating layer” in the combination of Park and Morigaki comprises PVDF.
Regarding claims 5 and 20, the examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product.  Specifically, claims 5 and 20 recite that the battery cell is formed in part by applying heat (75-100 °C) and pressure (50-200 N/cm2).  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
	In the present case, the battery cell of Park as modified by Morigaki includes all of the claimed structural limitations, therefore it meets claims 5 and 20.
Regarding claim 6, Park teaches lithium plating (53) located between the negative electrode current collector (51) and the protective layer (55, “anode coating layer”) (paragraph [0088] and figure 6). 
Regarding claim 7, Park teaches no lithium plating located between the protective layer (55, “anode coating layer”) and the gel electrolyte layer (“separator coating”) (figure 6). 
Regarding claim 8, Park teaches that the protective layer (55, “anode coating layer”) may include a lithium-ion conducting solid electrolyte (paragraphs [0089, 0167]).
Regarding claim 9, Park teaches that the protective layer (55, “anode coating layer”) may be a gel polymer electrolyte (paragraphs [0090-0092]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8 and 21-23 of copending Application No. 16/243,032 in view of U.S. Pre-Grant Publication No. 2020/0203757, hereinafter Park and U.S. Patent No. 5,691,005, hereinafter Morigaki.
Claims 1, 4, 8 and 20 of copending Application No. 16/243,032 include all of the limitations of instant claims 1-9 and 20 except for specifying that the lithium-ion conductive electrolyte of the anode coating layer is a solid state or a gel electrolyte, the separator is a permeable membrane and the separator coating layer includes non-reactive material.  
Park teaches an analogous battery including a protective coating layer (55) coating the anode current collector (51) and including a solid state electrolyte (paragraph [0089]). 
Battery separators are well-known to be fashioned as permeable membranes – see, e.g. Park (paragraph [0105]). 
Morigaki teaches forming a combination of a separator membrane and gel electrolyte, such that the gel electrolyte coats a surface of the separator membrane (col. 1, lines 64-66; col. 3, lines 1-2 and figure 2). Gel electrolytes are non-reactive at least in the electrochemical sense.
Therefore it would have been obvious to the ordinarily skilled artist to form the anode coating layer to include a solid state electrolyte for the purpose of transferring the lithium ions through the layer and onto the current collector, to form the battery separator as a permeable membrane as it is standard in the art to do so and to form the separator coating layer of a non-reactive gel electrolyte for the purpose of permitting Li ion transport through the separator coating layer.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724